Citation Nr: 0728604	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-17 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss disability, to include whether new and material 
evidence has been presented to reopen the claim.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In July 2007, the veteran testified before 
the undersigned at a video-conference hearing.  The hearing 
transcript is associated with the claims file. 

The veteran appears to have raised a claim of service 
connection for tinnitus.  This issue, which has not been 
developed and adjudicated by the RO, is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  An unappealed RO rating decision in October 1992 denied a 
claim of service connection for bilateral sensorineural 
hearing loss on the basis that the veteran's hearing loss 
disability first manifested many years after service and was 
not shown to be causally related to injury or disease in 
service.

2.  Additional evidence of record since the RO's October 1992 
rating decision includes a competent medical opinion that the 
veteran's in-service noise exposure contributed to his 
current bilateral sensorineural hearing loss disability.

3.  The veteran's bilateral sensorineural hearing loss stems 
from his in-service noise exposure.




CONCLUSIONS OF LAW

1.  An October 1992 RO rating decision that denied a claim of 
service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1991).

2.  New and material evidence has been received since the 
October 1992 RO rating decision that denied service 
connection for bilateral sensorineural hearing loss; the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.156(a), 3.385 (2006).

2.  Bilateral sensorineural hearing loss disability was 
incurred during service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for bilateral 
sensorineural hearing loss disability.  He previously filed a 
service connection claim in July 1992 wherein he submitted 
private audiology examinations, dated in 1992, showing 
bilateral sensorineural hearing loss per VA standards.  See 
38 C.F.R. § 3.385 (2006).  His service medical records did 
not document hearing loss disability, and his February 1969 
separation examination showed 15/15 hearing bilaterally to 
whispered voice testing.  An RO rating decision in October 
1992 denied a claim of service connection for bilateral 
sensorineural hearing loss on the basis that the veteran's 
hearing loss disability first manifested many years after 
service was not shown to be causally related to injury or 
disease in service.  An October 1992 RO letter notified the 
veteran of this decision and his appellate rights, but he did 
not initiate an appeal within one year of notice of the 
decision.  That claim, therefore, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1991).

The veteran filed his claim to reopen in September 2003.  As 
a general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely 
upon the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).  However, if the claimant can 
thereafter present new and material evidence, then the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2006); see 
also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999). 

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. § 1110 (West 
2002).  Under VA regulations, impaired hearing is considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2006).  

Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995.

Evidence of record since the RO's October 1992 decision 
includes the veteran's description of unprotected in-service 
noise exposure while maintaining, repairing and testing 
helicopter turbine engines and rotary blades.  He reports 
that hearing loss was detected on workplace examinations 
shortly after his discharge from service.  His post-service 
occupations were in an office environment.  His Department of 
Defense Form 214 reflects military occupational specialties 
(MOS) of aircraft maintenance crewman and rotor turbine 
helicopter maintenance.  A lay statement from a fellow 
service mate corroborates the veteran's report of unprotected 
exposure to severe turbine engine noises, machine guns and 
mini-guns.  A March 2006 VA medical opinion, based upon 
review of the claims folder, states as follows:

Patient's pre-induction exam shows normal hearing 
for both ears.  No frequency specific information 
was obtained on discharge.  Pt passed a Whisper 
Test, however this is a gross examination of 
hearing and would not rule-out a hearing loss.  
Pt has been denied service connection for hearing 
loss in the past as there is no evidence of onset 
of hearing loss at separation or shortly after.

Pt reports he supplied R.O. with records of 
hearing loss identified shortly after discharge 
from the service.  These records were not found 
in the C-file.  The earliest records found were 
from 1992.

It should be noted that the rating decision dated 
10/14/1992 states "Separation questionnaire did 
not relate any complaint of impaired hearing and 
exam showed normal hearing at all frequencies 
with 15/15 bilateral."  This statement is not 
accurate.  As stated above, a Whisper Test, for 
which 15/15 was obtained, is not frequency-
specific and cannot rule out a hearing loss.

It is this examiner's opinion that it is at least 
as likely as not noise exposure working 
helicopter maintenance with no hearing protection 
contributed to this veteran's current hearing 
loss for both ears.  Hearing loss cannot be 
rule[d]-out at separation and patient denies any 
occupational noise exposure.  However, the recent 
progression in patient's hearing loss, as 
documented by audiograms in the C-file from 1998-
2003, is not likely due to military noise 
exposure.  The change in this 60 year old's 
hearing, 30+ years post service noise exposure, 
is not likely service related.

R.O. should use thresholds obtained in 1992 if 
service connection is granted.  In more recent 
years, patient's hearing loss has progressed 
beyond what would be expected for a noise-induced 
hearing loss.

The Board finds that the evidence submitted of record since 
the RO's October 1992 decision is both new and material.  The 
evidence includes the veteran's previously unconsidered 
details of his unprotected in-service noise exposure while 
performing duties related to the maintaining, repairing and 
testing of helicopter turbine engines and rotary blades.  A 
March 2006 VA audiologist opinion, based upon review of the 
claims folder, stated that the veteran's in-service noise 
exposure contributed to his current bilateral hearing loss 
disability.  There is no opinion to the contrary.  This 
evidence cures the previous evidentiary defect, namely the 
lack of a nexus opinion, and raises a reasonable possibility 
of substantiating the claim when viewed in the context of the 
entire record.  The claim may be reopened for review on the 
merits.  As the examination report is based on an accurate 
history, and there is no contrary opinion as to etiology of 
his hearing loss, the Board finds that the veteran's 
bilateral sensorineural hearing loss stems from his in-
service noise exposure.  The claim, therefore, is granted.  
See Hanson v. Derwinski, 1 Vet. App. 512 (1991) (an appellant 
is entitled to service connection where he submits 
supportable medical opinion of an etiological relationship 
that is unrebutted by other medical opinion of record).

ORDER

The claim of service connection for bilateral sensorineural 
hearing loss disability is reopened and granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


